By the Court, Ehodes, J.:
The writ in this case required the Board to certify the proceedings had before them relating to the equalizing of the valuation of the property of the railroad company, and all things touching the same, as fully and entirely as the same remained before them, “ and also the orders, process, judgment, proceedings, and evidence therein.” The return was made by the Clerk of the Board, who certifies that the same is a full, complete and true transcript of all the matters required by the writ to be certified, “ as the same are and remain of record and on file ” in his office. The petitioner moves for a further return to the writ on the ground that the return already made is defective, because it does not contain the evidence on which the Board acted in increasing the valuation of the property.
It is not asserted that the evidence produced before the Board was taken in writing, or that it was preserved in any manner whatsoever, or is to be found in any document under the control of the Board or their Clerk. The writ is directed to an inferior tribunal or Board exercising judicial functions, and section four hundred and fifty-eight of the Practice Act provides, that££ when directed to a tribunal, the Clerk, if there be one, shall return the writ with the transcript required.” The Clerk can return- a transcript only of such documents, orders, etc., as remain of record or on file in his office. It is not made his duty, or that of the Board, to take down or preserve the evidence in a matter of equalization; nor is any provision made for the settlement of a statement or a bill of exceptions, but doubtless some convenient and proper mode might be adopted for the preservation and authentication of the evidence, when it was desired to have the proceedings reviewed. BTothing of the kind seems to have been done in this case, and consequently the evidence cannot be certified to this Court. The statute prescribes the mode of procedure in a writ of certiorari, and *362it contains no provision requiring the inferior tribunal to prepare a statement of the evidence to be annexed to the return in any manner analogous to that required of a Justice of the Peace under the practice formerly prevailing in the State of ¡New York, when it was desired to have his proceedings reviewed by the Court of Common Pleas. There is no case that occurs to us where the evidence in a cause or proceeding goes to the appellate Court, unless the parties interested have prepared a statement or bill of exceptions, and had it settled in proper time and manner.
Motion denied.
Sanderson, J., and Currey, C. J., dissenting specially:
We dissent. (Blair v. Hamilton, 32 Cal. 49; 14 Cal. 479; 15 Cal. 300.)